Title: From Benjamin Franklin to Cadwalader Evans, 22 August 1772
From: Franklin, Benjamin
To: Evans, Cadwalader


Dear Friend,
London, Augt. 22. 1772
I hope you received the Elastic Truss, and that it answered and gave Satisfaction. It gives me great Pleasure to understand by yours of Apr. 30 that the Assemblies have shown a Disposition to encourage the Produce of Silk. You can never overdo the Market here, and will soon be able to manufacture what you want for yourselves. Mr. Small speaks highly of our Country, and of your Civilities to him. I have long since sent over Accounts of the Sale of your Silk, and of the Money in my Hands, which is ready to be paid to the Managers Order. With great Esteem I am, Dear Friend, Yours most affectionately
B Franklin
Dr Evans
